Citation Nr: 0920562	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  04-33 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent 
for service connected patellar pain syndrome of the right 
knee.

2. Entitlement to service connection for a low back disorder, 
to include as secondary to the service connected patellar 
pain syndrome of both knees.

3. Entitlement to service connection for reflex sympathetic 
dystrophy (RSD), to include as secondary to the service 
connected patellar pain syndrome of both knees.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1989 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
Wichita, Kansas. These issues were previously before the 
Board in an October 2007 remand for a VA medical examination 
and such development has been completed. 

The issue of an increased rating for a right knee disability 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


FINDINGS OF FACT

1. A low back disability was not caused by the Veteran's 
service connected bilateral knee disability.

2. The Veteran has RSD related to her service connected 
bilateral knee disability. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for a low back disorder are not met. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2008). 

2. The criteria for the establishment of service connection 
for RSD are met. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2008); McClain v. Nicholson, 21 Vet. App. 319 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in November 2004, 
March 2005, August 2005, April 2006, and November 2007. These 
letters effectively satisfied the notification requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the Veteran about the information and evidence VA 
would seek to provide; and (3) informing the Veteran about 
the information and evidence she was expected to provide. Of 
note, 38 C.F.R. § 3.159 has been revised in part recently. 
These revisions are effective as of May 30, 2008. 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008). The final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until an April 2006 letter. Although this notification 
obligation was not met before initial RO decision, the Board 
finds this timing error non-prejudicial since the Veteran was 
afforded an opportunity to respond in light of this notice 
before issuance of the November 2008 Supplemental Statement 
of the Case (SSOC). See Sanders v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA treatment records, and private medical 
records are associated with the claims file. The Veteran was 
afforded VA examinations for her claimed disabilities. Also 
of record, are various written statements by the Veteran and 
oral testimony presented by the Veteran at her March 2007 
Travel Board hearing before the undersigned Veterans Law 
Judge.  

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide her claims. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

Service connection 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310. The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service 
connected disability caused by a service connected 
disability. Allen v. Brown, 7 Vet.App. 439 (1995).

Low back disability

The Veteran contends her low back disability warrants service 
connection as secondary to her service connected patellar 
pain syndrome of the knees. The Veteran does not allege, nor 
does the record show, that her low back disability 
is directly related to her period of active military 
service. The preponderance of the evidence is against the 
claim, and it is denied. 

The Veteran reported having back pain following an October 
2004 knee surgery. During 2004 and 2005, she sought 
chiropractic treatment by D.L.C., DC for her back pain. He 
submitted a September 2005 letter stating that instability in 
the Veteran's right knee caused pain in her low back, among 
other areas. 

A February 2006 VA medical opinion is of record. The 
physician reviewed the Veteran's medical file. First, he 
noted a reference to a back injury that preceded the knee 
surgery. However, he stated that while the back pain may be 
irritated by an altered gait while using a knee brace, the 
back injury preceding knee surgery must have caused 
significant back problems. The physician concluded that he 
could not relate the Veteran's back pain to her knee 
disability. 

The Veteran was reexamined in December 2007. She reported 
experiencing recurrent back pain that occasionally radiated 
down her right leg following an October 2004 knee surgery. X-
rays of the lumbar spine revealed degenerative changes. An 
MRI of the spine returned normal. The physician opined that 
the back pain is related to degenerative changes of the spine 
with irritation of a lumbar nerve root. He explained that 
alternative causes for nerve irritation were not supported by 
the normal MRI and noted that degenerative changes may be 
associated with a post-service back injury around 1998.     

The medical record contains two unfavorable opinions and one 
favorable opinion, as to whether the Veteran's low back pain 
is related to her service connected knee disabilities. The 
Court of Appeals for Veterans Claims (Court) has held that 
the Board must determine how much weight is to be attached to 
each medical opinion of record. See Guerrieri v. Brown, 4 
Vet. App. 467 (1993). Greater weight may be placed on one 
medical professional's opinion over another, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36 (1994). In assessing 
evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998). Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion. See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).

Dr. D.L.C. treated the Veteran for her low back pain. In his 
September 2005 letter, he analogized the relationship between 
the Veteran's knee disabilities and back pain to the 
relationship of a house's foundation and its walls. He did 
not address the post-service back injury. No supporting 
medical tests or articles were referenced. The Board also 
notes that Dr. D.L.C.'s medical training is that of a 
chiropractor, rather than a medical doctor. In his 
conclusion, he opined that the Veteran's knee instability 
caused her back pain. His report did not indicate that he 
reviewed the Veteran's entire medical history.  

The physician providing the February 2006 VA medical opinion 
concluded no relationship existed between the Veteran's knee 
disabilities and back pain after reviewing the claims file. 
He based his opinion on his belief that the Veteran's past 
back injury would be more likely to cause the present back 
disability. In the December 2007 VA examination report, a VA 
neurologist reached the same conclusion based on the medical 
history of a prior back injury and recent X-rays and MRI 
results.   

The Board finds that the preponderance of the medical 
evidence is against the claim. The only evidence in support 
of the relationship is the September 2005 letter by Dr. 
D.L.C. He did not cite any medical tests or explain why the 
post-service back injury is not causing current back pain. 
See Hernandez-Toyens, supra. The physicians authoring the 
unfavorable medical opinions cite the past back injury and 
current medical test results to support their conclusions. In 
addition, the two unfavorable opinions reflected a review of 
the entire record. Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder). 

Dr. D.L.C. did not explain why the past back injury is not 
the cause of the back pain, nor cite medical evidence to 
support his conclusion. The Board finds Dr. D.L.C.'s opinion 
less probative. Consequently, the Board finds the opinions of 
the physicians in February 2006 VA medical opinion report and 
December 2007 VA examination report probative since both 
physicians noted the post-service back injury and reviewed 
the entire record. 

Since the preponderance of the probative medical evidence is 
against a finding that there is a relationship between the 
Veteran's knee disability and low back pain, service 
connection for low back pain as secondary to a knee 
disability is denied. 38 C.F.R. § 3.310.

Service connection for reflex sympathetic dystrophy (RSD)

The Veteran contends she has RSD as secondary to her service 
connected patellar pain syndrome of the knees, and it 
warrants service connection. The evidence is in equipoise as 
to whether service connection for RSD is warranted. By 
affording the Veteran the benefit of the doubt, service 
connection for RSD is granted. 38 U.S.C.A. § 5107(b).  

The record shows the Veteran was suspected to have RSD 
following the October 2004 knee surgery. In VA treatment 
records, dated January 2005, the Veteran reported significant 
pain following her knee surgery. Her symptoms included 
painful sensations in her right knee from light touch and 
persistent swelling. RSD was suspected. In a March 2005 VA 
treatment note, a physician involved in the knee surgery 
stated the Veteran "may have a component of [RSD]" based on 
complaints of pain developing after the surgery and a bone 
scan suggesting RSD.  

A February 2006 VA opinion concerning RSD is of record. The 
physician stated that RSD results from nerve injuries. He 
also noted that the Veteran's knee surgery was an 
arthroscopic procedure and that it is highly unlikely that a 
nerve would be damaged during an arthroscopic procedure. The 
physician opined that a RSD diagnosis is not certain since it 
is not substantiated by a bone scan or sympathetic block. 

Nevertheless, a February 2006 treatment note by G.G., MD 
referred to the Veteran developing RSD following her VA knee 
surgery. The Veteran sought treatment from Dr. G.G. after 
experiencing a fall. Dr. G.G. stated that although the 
Veteran did not currently have many of the physical symptoms 
associated with RSD, he expected a RSD relapse after the 
reported fall. The record shows the Veteran continued to seek 
treatment for pain in her right lower extremity from J.Q.J., 
MD. Dr. J.Q.J. confirmed a diagnosis of RSD of the right 
lower extremity in a September 2006 note, but in December 
2006 questioned the RSD diagnosis since a bone scan returned 
normal, but the reported symptoms were more compatible with 
RSD. 

During the March 2007 Travel Board hearing, the Veteran 
stated that the VA physician performing her knee surgery 
informed her that RSD was a common result. VA treatment 
records from January 2005 reflect that a VA physician 
believed she may have mild RSD based on her pain complaints 
following surgery.

The Veteran underwent a December 2007 VA examination 
regarding her back and legs. She reported experiencing knee 
pain ever since active service and that the pain in her right 
leg increased following knee surgery. Due to her right leg 
pain, the Veteran refrained from wearing dress pants or jeans 
and tried to wear sandals when possible. She also noted that 
her hair grows faster on her right leg. Upon physical 
examination, the examiner observed that the Veteran did not 
appear uncomfortable by wearing clothes and shoes. There was 
no evidence of atrophy or skin thickening in either lower 
extremity and her skin was normal. The examiner noticed a 
right limp when walking. He concluded that the Veteran did 
not have RSD since her complaints of pain were inconsistent 
with the pain sensations associated with RSD. RSD is usually 
described as burning, throbbing, aching pain sensitive to 
temperature or touch. However, the Veteran reported applying 
heat as pain relief. The Veteran was not discomforted by 
wearing clothes and shoes. Also, the physical findings were 
inconsistent with RSD symptoms, which include skin thickening 
or dystrophy. X-rays results did not show the changes 
normally associated with RSD. 
The examiner attributed the Veteran's complaints of right leg 
pain to lumbar radiculopathy that is more likely due to 
degenerative changes from a post-service low back injury.  

In a February 2008 letter, the Veteran expressed concern 
about the VA examiner conducting the December 2007 VA 
examination. She reported that his factual account of her 
reported symptoms was incorrect. She stated that she 
experienced discomfort by wearing clothes and during the 
examination she was not asked if her clothes caused 
discomfort. The Veteran noted that she wears only loose 
clothes with a soft texture to minimize pain. She described 
her pain as acute stabbing and burning that radiated 
throughout her right leg. The Veteran is competent to report 
about the extent of the pain she experiences. Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (citing Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995)); see also Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994) (lay evidence is competent to 
establish features or symptoms of injury or illness). 

Again, the Board must determine how much weight is to be 
attached to each medical opinion of record. See Guerrieri, 
supra.  Greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence. Gabrielson, supra.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits. See Hernandez-Toyens, supra. Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion. See Prejean, supra.  

A proffered medical opinion should be viewed in its full 
context, and not characterized solely by the medical 
professional's choice of words. Lee v. Brown, 10 Vet. App. 
336, 339 (1997). Examination of the exact language used by 
the medical care provider is not, in and of itself, 
necessarily determinative in this regard. Id. Instead, 
inquiry must be made into the nature of the expressed 
opinion, the clinical data used to formulate the opinion, its 
rationale, or any other factors that would give it substance. 
Bloom v. West, 12 Vet. App. 185 (1999).  

The first issue is whether the Veteran has RSD, and the Board 
finds that the evidence is at least in equipoise. The medical 
record is clear that the Veteran had continuous complaints of 
pain following her knee surgery and at times both VA and 
private physicians believed the pain resulted from RSD. The 
Board has also considered the December 2007 VA examination 
report as showing that the Veteran did not have RSD. The 
examining physician's opinion that the Veteran's complaints 
of leg pain were inconsistent with RSD was significantly 
based on observations at the examination, which the Veteran 
disputed. Nevertheless, January 2005 treatment notes 
reflected that treating physicians believed she may have RSD, 
and Dr. J.Q.J. gave an RSD diagnosis in a September 2006 
treatment note. Although certain medical records appear to 
indicate RSD as a tentative diagnosis, the Board declines to 
parse through the exact wording. See Lee, supra. Instead, the 
Board concludes that multiple physicians at different times 
assessed RSD as present or likely present based on the 
current symptoms. 

The Court has held that a "current disability" is "satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim" and "a claimant may be granted service connection 
even though the disability resolves prior to (VA's) 
adjudication of the claim." McClain v. Nicholson, 21 Vet. 
App. 319 at 321 (2007). The Board finds that the medical 
evidence, as accumulated in 2004 and 2005 VA treatment notes 
and within Dr. G.G. and Dr. J.Q.J.'s treatment notes, is in 
equipoise as to whether the Veteran had a RSD diagnosis.   

As to whether the RSD diagnosis is secondary to her service 
connected knee disability, and the Board finds in the 
affirmative to this issue.  The nexus between service 
connected disability and a secondary disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology. See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997). Although the 
physician giving the February 2006 VA medical opinion did not 
assess arthroscopic surgery as a cause of RSD, the record 
showed that immediately following the October 2004 knee 
surgery the Veteran began complaining of chronic pain. VA 
physicians in December 2004 and January 2005 treatment notes 
suspected a mild case of RSD following the surgery and 
recommended RSD treatment. 

The medical evidence unequivocally showed continuous 
complaints of pain following the surgery in late 2004 and 
during 2005 that were thought to be RSD and related to the 
knee surgery. Multiple physicians, even the physicians 
performing the surgery, considered a RSD diagnosis as 
secondary to the knee surgery immediately following it. For 
instance, VA treatment records from December 2004, January 
2005, and March 2005 related a suspected RSD diagnosis to the 
October 2004 knee surgery. 

Although the February 2006 VA medical opinion ruled out a RSD 
diagnosis due to surgery, the Board finds this opinion is 
less persuasive when considering the contemporaneous 
treatment record showing multiple physicians referring to RSD 
as a complication of the October 2004 knee surgery. 
Guerrieri, supra. The medical evidence is at least in 
equipoise as to whether the Veteran had RSD as a result of 
the October 2004 knee surgery for her service connected knee 
disability. Medical opinions do not relate the severity of 
the disorder, which is not under current consideration, and 
which will be assessed by the RO in assigning an appropriate 
disability rating. McClain, supra.; Ferenc v. Nicholson, 20 
Vet. App. 58 (2006) (Discussing the distinction in the terms 
"compensation," "rating," and "service connection" as 
although related, each having a distinct meaning as specified 
by Congress). 


As the Board finds that the evidence is at least in equipoise 
regarding whether the Veteran had RSD secondary to surgery 
for her service connected knee disability, service connection 
for RSD is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; 
McClain, supra.; Savage, supra. 


ORDER

Service connection for a back disability is denied.

Service connection for RSD is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.
.  


REMAND

The issue of a rating in excess of 20 percent for a service 
connected right knee disability is remanded for notice in 
compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR 
§ 3.159(b)(1) (2008). The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO). Id.; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores, supra. 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Id.

The notice letters did not comply with all the requirements 
articulated in the holding of Vazquez-Flores, supra. The 
Board finds that a remand is necessary to provide appropriate 
notice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will advise the veteran in 
compliance with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008). Pursuant to 
Vazquez-Flores adequate notice requires 
that VA notify the claimant that, to 
substantiate such a claim: (1) the 
claimant must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life; (2) if the 
diagnostic code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's employment 
and daily life (such as a specific 
measurement or test result), the Secretary 
must provide at least general notice of 
that requirement to the claimant; (3) the 
claimant must be notified that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes; and 
(4) the notice must also provide examples 
of the types of medical and lay evidence 
that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO/AMC should 
review the record, to include all evidence 
received since the November 2008 
Supplemental Statement of the Case, and 
readjudicate the claim. If the benefits 
sought remain denied, the Veteran should 
be issued an appropriate Supplemental 
Statement of the Case, and afforded the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


